REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method of treating a transplant patient at risk of costimulation blockade resistant rejection. The treatment method comprises: (a) providing a patient in need of a transplant having at least a 2-fold increase in CD4+CD57+ T cells as compared to a normal healthy control; and (b) administering belatacept to the transplant patient, wherein belatacept is administered to the transplant patient pursuant to an early phase regimen and a maintenance phase regimen. The early phase regimen entails administering 10 mg/kg of belatacept to the patient on the day of the transplant but prior to implantation, about two weeks post-transplant, about four weeks post-transplant, about eight weeks post-transplant, and about twelve weeks post- transplant. On the other hand, the maintenance phase regimen comprises administering 5 mg/kg of belatacept to the transplant patient about sixteen weeks post-transplant and about every four weeks thereafter. No prior art was found that anticipates or renders obvious the claimed method.
	The terminal disclaimer filed on 3/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,488,413 has been reviewed and accepted, thereby obviating the double patenting rejection over said patent. The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-4 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651